MARTIN, J., Circuit Judge,
concurring in judgment.
I adhere to the view I stated in my dissent to In re Franks, 15-15456, — F.3d -, 2016 WL-80551 (11th Cir. Jan. 6, 2016), Slip Op. at 11. that Johnson v. United States, — U.S. -, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015), announced a new rule of constitutional law that the Supreme Court has made retroactive to cases on collateral review. But our Court has now ruled otherwise in a published (and under our rules, therefore, prece-*1213dential) opinion. I therefore join the majority in denying the application here.
I believe both Franks and In re Rivero, 797 F.3d 986 (11th Cir.2015), were wrongly decided. My concerns in this regard are heightened because our denial of these applications is neither appealable nor subject to a petition for a writ of certiorari. See 28 U.S.C. § 2244(b)(3)(E). That’s why I believe our Court should either rehear Rivero and Franks or at least certify the underlying question to the Supreme Court under 28 U.S.C. § 1254(2). Certification would give the Supreme Court a vehicle by which it could either review our holding on Johnson’s retroactivity or “make” Johnson retroactive in the first instance. This way, the Supreme Court would have an opportunity to answer an important question that has created an intractable circuit split, in a situation where the Court lacks its normal means of stepping in.
The need to resolve this issue is pressing. Johnson was decided on June 26, 2015. Inmates therefore have until June 26, 2016, to seek collateral relief based on Johnson. See 28 U.S.C. § 2255(f)(3); Dodd v. United States, 545 U.S. 353, 357, 125 S.Ct. 2478, 2481, 162 L.Ed.2d 343 (2005). If our Court cannot ensure an informed resolution of this issue within the next six months, I hope the Supreme Court can intervene through some other extraordinary means.